Title: To Thomas Jefferson from Joseph Hamilton Daveiss, 21 April 1806
From: Daveiss, Joseph Hamilton
To: Jefferson, Thomas


                        
                            Sir
                            
                            Cornland, near Yellow Banks 21. April. 1806
                        
                        Before the boat arrives which is to carry me to St. Louis, and which I hourly expect, I think it better to
                            advise you of a little circumstance which has lately come to my knowledge, than attempt retaining it in my memory till I
                            return.
                        I must previously observe, that since I first wrote you, I have continually noted those things to you which
                            could make no figure as legal evidence as well as those which might be made to assume that shape:—because in the present
                            state of this matter it seems to me very important to warn you of all the sources from which information might be
                            expected; otherwise, many things might escape your remark, which would recieve your attention, had you known their
                            connexion with the main subject.
                        The thing first alluded to is this. Genl. Jackson of Tennessee lately wrote Mr Cuthbert Banks of Lexington a
                            letter full of complements and polite nothings, and in it enclosed a paper without signature or date, and as Mr. Banks
                            thought undoubtedly in the hand writing of Mr. Burr, which paper was so abstrusely worded & indited, that Mr. Banks could
                            not comprehend distinctly its bearing; but it concluded with words in effect as follows “that Mr. Burr would eventually prove to be the Saviour of this western country”   Mr. Banks understood the letter and its contents as meant to draw him into a correspondence and further
                            explanations; but he was so distressed at it, that he threw them into the fire.
                        A gentn. to whom he mentioned the subject in Lex. told me of it very privately: I went to Banks and
                            mentioned the matter to him, telling him that I would know Mr. Burrs handwriting, but he said he had burned the paper, and
                            would forever despise Burr from his confidence that he wrote it, tho he did not well know his hand writing. He requested
                            me not to converse about it; which I had more reasons than one for avoiding.   Mr. Banks is wholly ignorant of my object. I
                            wish I could have ventured to let him know it, and get the correspondence continued.   I should like to know somthing more
                            about the doings of this Saviour of ours.
                        If you chance to hear any thing about a capt. Collins (of Florida) attend to it. This man has been a very
                            active agent for Wilkinson. He carried the $7000 to Philada for Wilkinson, and is the man whom he sent as a spy round by
                            Canada, and a long story was told about his being captured by the Indians, and many hardships he suffered.   I think it
                            likely you’l find some report of Wilkinsons on this subject in the war office, unless it was burned. But from the
                            information I have recieved from a Genl. who I know does not go on slight conjectures, I fully believe that this man was
                            sent to Col England of Detroit on a very friendly mission;—Wilkinson being at that time in the pay of Great Brittain. If — newman is living in the Southward, as is said, I have no doubt it may be proved that Wilkinson is the man who sent him to
                            the Indians to Warn them of the approach of Waynes army.   I have
                            caused a note to be inserted in one of the Louisville Gazettes, that you have removed me from office.   This will render
                            quite unsuspicious the dissatisfaction which I may occasionally betray towards the government of my country.   no one will
                            think it worth while to ask the administration any thing about it; but lest they should and I be rendered very suspicious
                            by your answer, I have enclosed a letter of resignation to Mr. Madison, which may form a pointed answer to the inquiry. I
                            design this letter to remain in your hands and not to be filed in the office of State, unless you deem it proper: for I
                            did not intend to resign untill I had finished the revenue causes commenced by me.
                        In embarking in such a project, I feel very deeply the want of your sanction. It may be contrary to reasons
                            of state; it may be contrary to your judgment and to your views, but still I feel a confident hope, that it must suit the
                            government to be fully advised on this matter.   I have but little expectation of getting possession of evidence which can
                            be used juridically; but it is a great poent in my view, to shew you
                            satisfactorily how this matter stands.
                  I am Sir very respectfully Yo. mo. obedt. Sert.
                        
                            J. H. Daveiss.
                        
                    